     Case 2:19-cv-01742-TLN-DMC Document 11 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS BRANCH,                                     No. 2:19-CV-1742-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    LORI AUSTIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff voluntarily dismissed this action on September 25, 2019. See ECF

19   Nos. 8 and 9. Pending before the Court in this closed case is plaintiff’s motion to rescind the

20   filing fees. See ECF No. 10.

21                  With his complaint, plaintiff filed a request for leave to proceed in forma pauperis

22   pursuant to 28 U.S.C. § 1915(a). See ECF No. 5. The Court granted plaintiff’s request. See ECF

23   No. 7. Under § 1915(b)(1), even where a prisoner is granted leave to proceed in forma pauperis,

24   the prisoner “shall be required to pay the full amount of a filing fee.” Plaintiff argues the Court

25   should rescind its order requiring monthly installment payments of the filing fee until paid in full

26   because he voluntarily dismissed the action. The imposition of the filing fee, however, is

27   ///

28   ///
                                                        1
     Case 2:19-cv-01742-TLN-DMC Document 11 Filed 06/23/20 Page 2 of 2

 1   mandatory. For this reason, plaintiff’s motion is denied.

 2                  IT IS SO ORDERED.

 3

 4

 5   Dated: June 22, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
